UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2010 Commission File Number:1-34208 EMERGENT GROUP INC. (Exact name of registrant as specified in its charter) Nevada 93-1215401 (State of jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 10939 Pendleton Street Sun Valley, CA 91352 (Address of principal executive offices) (818) 394-2800 (Registrant’s telephone number) Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports requiredto be filed bySection13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ý No o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation S-T during the 12 preceding months (or such shorter period that the registrant was required to submit and post such file). Yes [ ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No ý As of August 9, 2010, the registrant had a total of 6,863,687 shares of Common Stock outstanding. 1 EMERGENT GROUP INC. FORM 10-Q Quarterly Report Table of Contents Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Income for the Three and Six Months Ended June 30, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures and Market Risk 15 Item 4. Controls and Procedures 15 PART II.OTHER INFORMATION Item 1. Legal Proceedings 16 Item1A. Risk Factors 16 Item 2. Changes in Securities 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Reserved 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Emergent Group Inc. and Subsidiaries Condensed Consolidated Balance Sheets June 30, December 31, ASSETS (Unaudited) Current assets Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $95,909 and $83,704 Inventory, net Prepaid expenses Deferred income taxes Total current assets Property and equipment, net of accumulated depreciation and amortization of $9,741,711 and $9,031,136 Goodwill Deferred income taxes Other intangible assets, net of accumulated amortization of $348,195 and $300,672 Deposits and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Current portion of capital lease obligations $ $ Dividends payable - Accounts payable Accrued expenses and other liabilities Total current liabilities Capital lease obligations, net of current portion Total liabilities Commitments and contingencies, note 5 - - Shareholders' equity Preferred stock, $0.001 par value, non-voting 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.04 par value, 100,000,000 shares authorized 6,862,762 and 6,776,118 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Emergent Group equity Non-controlling interest Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Emergent Group Inc. and Subsidiaries Condensed Consolidated Statements of Income (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenue $ Cost of goods sold Gross profit Selling, general, and administrative expenses Income from operations Other income (expense) Interest expense, net ) Gain on disposal of property and equipment Other income from affiliated entities, net - - - Other income, net Total other income (expense) Income before provision for income taxes and non-controlling interest Provision for income taxes ) Income before non-controlling interest Non-controlling interests in income of consolidated limited liability companies ) Net income $ Basic earnings per share $ Diluted earnings per share $ Basic weighted average shares outstanding Diluted weighted-average shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Emergent Group Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Gain on disposal of property and equipment ) ) Provision for doubtful accounts Non-controlling interest in income Stock-based compensation Deferred income taxes Other income from affiliated entities, net ) - Other expense - (Increase) decrease in assets and liabilities Accounts receivable ) Inventory ) Prepaid expenses ) ) Deposits and other assets ) Increase (decrease) in Accounts payable Accrued expenses and other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities Purchase of property and equipment ) ) Cash paid to members of limited liability companies ) ) Contributions from new members to limited liability companies Proceeds from the sale of property and equipment Net cash used in investing activities ) ) Cash flows from financing activities Payments on capital lease obligations ) ) Payments on dividends declared ) ) Proceeds from equipment refinancing Proceeds from exercise of options to purchase common stock - Net cash used in financing activities ) ) Net decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ $ - Income taxes paid $ $ Supplemental schedule of noncash investing and financing activities: During the six months ended June 30, 2010 and 2009, the Company incurred capital lease obligations of $688,864 and $681,266, respectively, for medical equipment. In addition,equipment purchases of $65,000 are included in accounts payable in the accompanying balance sheet as of June 30, 2010 for which the Company is arranging lease financing. The accompanying notes are an integral part of these condensed consolidated financial statements. 5 EMERGENT GROUP INC and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three and Six Months Ended June 30, 2010 and 2009 (unaudited) 1. BUSINESS Emergent Group Inc. (“Emergent”) is the parent company of PRI Medical Technologies, Inc. (“PRI Medical”), its wholly owned subsidiary. Emergent and PRI Medical are referred to collectively hereinafter as the “Company” or “we”.PRI Medical provides mobile laser/surgical services, along with technical support, on a per procedure basis to hospitals, out-patient surgery centers, and physicians' offices. 2. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements of Emergent have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC"). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations. These unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments, which are of a normal recurring nature, necessary for a fair presentation of the results for the periods presented. The results of operations presented for the three and six months ended June 30, 2010 and 2009 are not necessarily indicative of the results to be expected for any other interim period or any future fiscal year. Principles of Consolidation The consolidated financial statements include the accounts of Emergent and its wholly owned subsidiaries. Also, in accordance with the guidance issued by the Financial Accounting Standards Board (“FASB”), the Company has accounted for its non-controlling interest in investments in certain limited liability companies under the full consolidation method. All significant intercompany transactions and balances have been eliminated through consolidation. Use of Estimates The preparation of the condensed consolidated financial statements in accordance with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of income and expenses during the reporting period. Actual results could differ significantly from those estimates. Accounts Receivable and Concentration of Business and Credit Risks We market our services primarily to hospitals, out-patient centers and physicians throughout 16 states located in the Western and Eastern United States. Our equipment rental and technician services are subject to competition from other similar businesses. Our accounts receivable represent financial instruments with potential credit risk. We offer credit terms and credit limits to most of our customers based on the creditworthiness of such customers. However, we retain the right to place such customers on credit hold should their account become delinquent. We maintain an allowance for doubtful accounts for estimated losses should customers fail to make required payments. In addition, we monitor the age of customer account balances, historical bad debt experience, customer creditworthiness, customer specific information, and changes in payment patterns when making estimates of the collectibility of trade receivables. Accounts receivable are written off when all collection attempts have failed. Our allowance for doubtful accounts will be increased if circumstances warrant. Based on the information available, management believes that our net accounts receivable are collectible. Inventory Inventory consists of finished goods primarily used in connection with the delivery of our mobile surgical equipment rental and services business. Inventory is stated at the lower of cost or market, on a first-in, first-out basis. 6 EMERGENT GROUP INC and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three and Six Months Ended June 30, 2010 and 2009 (unaudited) Stock-Based Compensation On May 5, 2009, the Board approved establishing an Employee Benefit and Compensation Plan (the "2009 Plan") covering 300,000 shares with an effective date of June 29, 2009, the date of shareholder ratification of the 2009 Plan. The 2009 Plan will terminate and no awards may be granted after June 28, 2019. In April 2002, the Company adopted the 2002 Employee Benefit and Consulting Services Compensation Plan (the “2002 Plan”) under which we may issue a total of 650,000 options and awards. Our 2009 and 2002 Plans are substantially identical, except as to the number of shares covered by each respective plan and the 2009 Plan permits issuance of incentive stock options. The Plans were established for the purpose of providing incentives to key employees, officers, directors, and consultants of the Company who provide significant services to the Company. The 2009 and 2002 Plans are collectively referred to herein as the "Plans." No stock options have been issued under our 2009 Plan. Compensation costs related to stock options issued under the Plans are determined in accordance with guidance issued by the FASB. We determine the fair value of option grants based on the Black-Scholes option-pricing model using the modified prospective method. Under this method, compensation cost recognized during the three and six months ended June 30, 2010 and 2009 includes compensation cost for all share-based payments granted prior to but not yet vested as of January 1, 2006, and all grants subsequent to that date, based on the grant date fair value, which is amortized over the remaining vesting period for such options. Earnings Per Share Basic earnings per share is computed by dividing earnings available to common shareholders by the weighted-average number of common shares outstanding.Diluted earnings per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common share equivalents had been issued and if the additional common shares were dilutive. Common equivalent shares are excluded from the computation if their effect is anti-dilutive. Three Months Ended Six Months Ended June 30, June 30, Numerator - Net income attributable to common shareholders $ Denominator - Weighted-average number of common shares outstanding during the period Dilutive effect of stock options and warrants Common stock and common stock equivalents used for diluted earnings per share Recent Accounting Pronounments In August 2009, the FASB issued ASU 2009-15, which changes the fair value accounting for liabilities. These changes clarify existing guidance that in circumstances in which a quoted price in an active market for the identical liability is not available, an entity is required to measure fair value using either a valuation technique that uses a quoted price of either a similar liability or a quoted price of an identical or similar liability when traded as an asset, or another valuation technique that is consistent with the principles of fair value measurements, such as an income approach (e.g., present value technique). This guidance also states that both a quoted price in an active market for the identical liability and a quoted price for the identical liability when traded as an asset in an active market when no adjustments to the quoted price of the asset are required are Level 1 input fair value measurements. This ASU became effective for us on January 1, 2010. Adoption of this ASU did not have a material impact on our consolidated financial statements. In June 2009, the FASB issued changes to the accounting for variable interest entities. These changes require an enterprise to perform an analysis to determine whether the enterprise’s variable interest gives it a controlling financial interest in a variable interest entity; to require ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity; to eliminate the quantitative approach previously required for determining the primary beneficiary of a variable interest entity; to add an additional reconsideration event for determining whether an entity is a variable interest entity when any changes in facts and circumstances occur such that holders of the equity investment at risk, as a group, lose the power from voting rights or similar rights of those investments to direct the activities of the entity that most significantly impact the entity’s economic performance; and to require enhanced disclosures that will provide users of financial statements with more transparent information about an enterprise’s involvement in a variable interest entity. These changes became effective for us beginning on January1, 2010. The adoption of this change did not have a material impact on our consolidated financial statements. 7 EMERGENT GROUP INC and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three and Six Months Ended June 30, 2010 and 2009 (unaudited) In June 2009, the FASB issued changes to the accounting for transfers of financial assets. These changes remove the concept of a qualifying special-purpose entity and remove the exception from the application of variable interest accounting to variable interest entities that are qualifying special-purpose entities; limits the circumstances in which a transferor derecognizes a portion or component of a financial asset; defines a participating interest; requires a transferor to recognize and initially measure at fair value all assets obtained and liabilities incurred as a result of a transfer accounted for as a sale; and requires enhanced disclosure; among others. These changes became effective for us on January1, 2010 and did not have a material impact on our financial statements. 3. DEBT OBLIGATIONS The Company maintains a $1.5 million line of credit under a revolving credit agreement (the “Agreement”) with a bank which is collateralized by substantially all unencumbered assets of the Company. Advances under the Agreement bear interest at the prime rate, plus one-half of one percent (3.75% as of June 30, 2010), with interest payable monthly. Subject to the terms of the Agreement, the Company may request and repay advances from time to time through the expiration date. The Agreement includes certain financial covenants that must be met including a covenant that for a period of not less than thirty (30) consecutive days during the loan term, that no loan amount will be outstanding under the Agreement. The Agreement expires on December 3, 2010. As of June 30, 2010 the Company was in compliance with the terms of its revolving credit agreement and no amounts have been drawn under this facility. In connection with an acquisition of assets during 2008, we entered into an equipment lease financing loan with a bank for $1,750,000. The equipment lease is collateralized by the acquired assets and other assets of the Company and provides for monthly payments of principal and interest of $46,378 commencing on September 1, 2008 over 42 months, with interest at 6.4%. The lease financing agreement also requires the Company to meet certain financial covenants over the loan term. As of June 30, 2010 the Company was in compliance with terms of this loan agreement. The Company incurred total net interest expense of $75,286 and $87,503 for the three months ended June 30, 2010 and 2009, respectively and $146,086 and $175,989 for the six months ended June 30, 2010 and 2009, respectively. 4. STOCK OPTION PLANS The Company issues stock options and awards for the purpose of providing incentives to key employees, officers, directors, and consultants of the Company who provide significant services to the Company. Options and awards granted under the Plans generally vest over five years and are subject to forfeiture if the employee terminates prior to vesting. As of June 30, 2010 there have been no options or awards granted under our 2009 Plan. With regard to our 2002 Plan, there are 650,000 common shares authorized for grant and such options will not be granted for a term of more than ten years from the date of grant. The 2002 Plan expires in March 2012. Incentive stock options granted under the 2002 Plan are non-statutory stock options. As of June 30, 2010, the number of shares reserved for future awards was 54,835, which is net of the 45,000 and 53,500 restricted award shares granted in March 2010 and April 2009 under the 2002 Plan, respectively, as discussed below. During the six months ended June 30, 2010 and 2009 we issued -0- and 15,500, stock options, respectively, under our 2002 Plan to various employees. Such options vest in equal installments over five years and unvested options are subject to forfeiture should the respective employee leave the company. Compensation costs related to total stock options outstanding for the three months ended June 30, 2010 and 2009 were $2,823 and $4,299 respectively, and $6,119 and $7,562 for the six months ended June 30, 2010 and 2009, respectively. 8 EMERGENT GROUP INC and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three and Six Months Ended June 30, 2010 and 2009 (unaudited) A summary of the Company's outstanding stock options and activity is as follows: Numberof Options Weighted Average Exercise Price Outstanding at January 1, 2010 $ Options Granted - $
